Action by plaintiff, as administratrix of the estate of Benjamin Bluestein, deceased, on an industrial insurance policy issued on his life by the defendant on June 22,1931, payable on his death to his executor or administrator. Determination of the Appellate Term affirming a judgment of the City Court of the City of New York, County of Bronx, in favor of the plaintiff for $1,889.85, unanimously affirmed, with costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.